Exhibit 10.1

 
RELEASE OF CLAIMS AND SETTLEMENT AGREEMENT






WHEREAS, Plaintiff, National Forms and Systems Group, Inc., (“Plaintiff”),
initiated a lawsuit against Timothy V. Ross, Todd Ross and Champion Industries,
Inc. (“Defendants”), in the Circuit Court of the First Judicial District of
Hinds County, Mississippi, in Cause No. 251-00-942-CIV;
WHEREAS, Timothy V. Ross (“Defendant/Counter-Plaintiff”) filed a counterclaim
against National Forms and Systems Group, Inc. and Mickey McCardle
(“Counter-Defendants”) in Cause No. 251-00-942-CIV; and
WHEREAS, the parties desire to resolve their differences and cease the
litigation in Cause No. 251-00-942-CIV, and mutually release each other;
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
1. Plaintiff hereby:



 
A.
Agrees to the entry of a Stipulation of Dismissal as to the Defendants in the
Circuit Court of the First Judicial District of Hinds County, Mississippi, Cause
No. 251-00-942-CIV, in which it is the plaintiff, and Timothy V. Ross, Todd Ross
and Champion Industries, Inc. are Defendants;








 


--------------------------------------------------------------------------------






 
B.
Releases, acquits and forever discharges the Defendants, and their officers,
agents, servants, successors, employees, past employees, attorneys, insurers,
and liability plans from any and all claims, actions, causes of action, rights,
demands, debts, damages, (specifically including, but not limited to punitive
damages) or accounting of whatever nature, whether known or unknown, arising
prior to the date of this Agreement, including, but not limited to, any damages,
claims or penalties to which Plaintiff claims it may have been entitled under
federal, state or local law, whether common law or statutory, or the United
States Constitution, or the Mississippi Constitution, relating to or arising
from the facts giving rise to the aforesaid cause of action. Plaintiff, its
heirs and assigns and successors, further agrees to release and relinquish any
and all claims plaintiff has or may have had in the past under federal, state or
local law, whether common law or statutory, or constitutions dealing with any
actions taken by any employee or agent of Timothy V. Ross, Todd Ross and
Champion Industries, Inc., in connection with the events which form the subject
matter of Cause No. 251-00-942-CIV; and




 
C.
Agrees that it and its attorneys relinquish any and all rights it may have for
any costs and attorney’s fees from the Defendants in any manner associated with
Cause No. 251-00-942-CIV, except as provided in Paragraph 2 of this Agreement.



2. In consideration of the release of all claims, and the agreements set forth
in Paragraph 1 above, the Defendants hereby:

 
A.
Agree to pay unto the Plaintiff the sum of Four Hundred Forty Thousand Dollars
($440,000.00);




 
B.
Agree to waive all costs imposed by the Court on the Defendants as a result of
the appeal of this matter and which amounts to Sixty Thousand Two Hundred
Seventy-Six and 10/100 Dollars ($60,276.10), and further agree to inform the
Clerk of the Court that the cost judgment of Sixty Thousand Two Hundred
Seventy-Six and 10/100 Dollars ($60,276.10) has been satisfied; and




 
C.
Agree that the terms set forth in 2(A) and (B) above represent the full and
complete monetary settlement of all claims, including attorneys’ fees and costs
incurred by the Plaintiff, in Cause No. 251-00-942-CIV.










 


--------------------------------------------------------------------------------





3. In further consideration of the release of all claims, and the agreements set
forth in Paragraphs 1 and 2 above, the Defendant/Counter-Plaintiff, Timothy V.
Ross, hereby:
Agrees to release, acquit and forever discharge the Counter-Defendants, and
their officers, agents, servants, successors, employees, attorneys, past
employees, insurers, and liability plans from any and all claims, actions,
causes of action, rights, demands, deaths, damages, (specifically including, but
not limited to punitive damages) or accounting of whatever nature, whether known
or unknown, arising prior to the date of this Agreement, including, but not
limited to, any damages, claims or penalties to which
Defendant/Counter-Plaintiff claims he may have been entitled under federal,
state or local law, whether common law or statutory, or the Mississippi
Constitution, relating to or arising from the facts giving rise to the aforesaid
cause of action. Defendant/Counter-Plaintiff, his heirs and assigns, further
agrees to release and relinquish any and all claims he has or may have had in
the past under federal, state or local law, whether common law or statutory,
dealing with any actions taken by any employee or agent of National Forms and
Systems Group, Inc. and Mickey McCardle, in his individual and official
capacity, in connection with the events which form the subject matter of Cause
No. 251-00-942-CIV.


4. As further consideration of the mutual agreement of Defendants and to ensure
the resolution of any potential claims relating to this matter, Mickey McCardle
hereby:
Agrees to release, acquit and forever discharge the Defendants, and their
officers, agents, servants, successors, employees, attorneys, past employees,
insurers, and liability plans from any and all claims, actions, causes of
action, rights, demands, deaths, damages, (specifically including, but not
limited to punitive damages) or accounting of whatever nature, whether known or
unknown, arising prior to the date of this Agreement, including, but not limited
to, any damages, claims or penalties to which Mickey McCardle possibly could
have brought under federal, state or local law, whether common law or statutory,
or the Mississippi Constitution, relating to or arising from the facts giving
rise to the aforesaid cause of action. Mickey McCardle, his heirs and assigns,
further agrees to release and relinquish any and all claims he has or may have
had in the past under federal, state or local law, whether common law or
statutory, dealing with any actions taken by any employee or agent of Champion
Industries, Inc., or Timothy Ross or Todd Ross, in either their individual
and/or official capacity, in connection with the events which form the subject
matter of Cause No. 251-00-942-CIV.


5. As further consideration of the mutual agreement of Plaintiff and Mickey
McCardle and to ensure the resolution of any potential claims relating to this
matter, Champion Industries, Inc. and Todd Ross hereby:
Agree to release, acquit and forever discharge the Plaintiff and Mickey
McCardle, and their officers, agents, servants, successors, employees,
attorneys, past employees, insurers, and liability plans from any and all
claims, actions, causes of action, rights, demands, deaths, damages,
(specifically including, but not limited to punitive damages) or accounting of
whatever nature, whether known or unknown, arising prior to the date of this
Agreement, including, but not limited to, any damages, claims or penalties to
which Champion Industries, Inc. or Todd Ross possibly could have brought under
federal, state or local law, whether common law or statutory, or the Mississippi
Constitution, relating to or arising from the facts giving rise to the aforesaid
cause of action. Champion Industries, Inc. and Todd Ross and their heirs and
assigns, further agree to release and relinquish any and all claims they have or
may have had in the past under federal, state or local law, whether common law
or statutory, dealing with any actions taken by any employee or agent of
Plaintiff or Mickey McCardle, in either their individual and/or official
capacity, in connection with the events which form the subject matter of Cause
No. 251-00-942-CIV.


6. Defendants have denied, and continue to deny, any liability whatsoever
regarding the allegations and claims of the Plaintiff in Cause No.
251-00-942-CIV, and it is understood by all parties that the entry into this
Agreement does not constitute, nor shall it be construed as, an admission by the
Defendants of any violation whatsoever of any of the Plaintiff’s rights secured
by any local, state or federal laws. Furthermore, Counter-Defendants have
denied, and continue to deny, any liability whatsoever regarding the allegations
and claims of the Defendant/Counter-Plaintiff in Cause No. 251-00-942-CIV, and
it is understood by all parties that the entry into this Agreement does not
constitute, nor shall it be construed as, an admission by the Counter-Defendants
of any violation whatsoever of any of the Defendant/Counter-Plaintiff’s rights
secured by any local, state or federal laws.
7. Plaintiff represents and agrees that it has not heretofore assigned or
transferred, or purported to have assigned or transferred to any person, any
claim or portion thereof or interest therein, and agrees to indemnify, defend,
and hold harmless the Defendants against any and all claims based on, arising
out of, or in connection with any such transfer or assignment, or purported
transfer or assignment of any claims or any portion thereof or interest therein.
8. If at any time after the execution of this Agreement, it is established that
Plaintiff, Defendants or Counter-Defendants violated its terms, any party shall
have the right to seek appropriate relief including, but not limited to, a
permanent injunction restraining any other party from further violations,
recovery of the amount of consideration paid, damages and costs including
reasonable attorneys' fees. It is hereby agreed that any actions necessary to
enforce the terms of this Agreement will be exclusively against the party
alleged to have violated the Agreement.







 


--------------------------------------------------------------------------------





9. In the event of any dispute arising under this Agreement, it is agreed that
Mississippi law, where applicable, will control the interpretation, validity,
enforceability and effect of this Agreement without regard to the place of
execution or the place of performance.
10. The parties acknowledge that before signing this Release of Claims and
Settlement Agreement, they have read it, have had the benefit of counsel, and
advice from their own attorneys, and fully understand its terms, content, and
effect. No party has acted upon any promise, representation, assumption or
understanding which is not expressed in this Agreement's written terms.
11. This Agreement represents the parties' entire Agreement and this Agreement
cancels and supersedes any and all previous written or oral agreements,
representations, assumptions or understandings between them.
IN WITNESS WHEREOF, the parties have executed this Release of Claims and
Settlement Agreement on this the 6th day of May, 2005.



 /s/ Mickey McCardle                                      /s/ Marshall T.
Reynolds                          NATIONAL FORMS AND        CHAMPION INDUSTRIES,
INC.,  SYSTEMS GROUP, INC., by    by Marshall T. Reynolds, Chairman of the
 Mickey McCardle, President        Board and CEO      
 5/06/05                                                             
 4/30/05                                                           DATE    DATE
             /s/ Mickey McCardle                                      /s/
Timothy V. Ross                                    MICKEY MCCARDLE    TIMOTHY V.
ROSS        5/06/05                                                            
 5/04/05                                                          DATE    DATE  
           /s/ Todd Ross                                                 TODD
ROSS            5/03/05                                                 
            DATE  



 







--------------------------------------------------------------------------------





 
      
STATE OF MISSISSIPPI
COUNTY OF HINDS


Personally appeared before me, the undersigned authority in and for the
aforesaid jurisdiction, Mickey McCardle, who, being fully duly sworn, signed,
executed and delivered the foregoing Release of Claims and Settlement Agreement
on the date set forth herein.


Sworn to and Subscribed before me, this the 6th day of May, 2005.






/s/ Gina McGraw                                         
Notary Public


My Commission Expires:  April 13, 2008
 

 
STATE OF MISSISSIPPI
COUNTY OF HINDS


Personally appeared before me, the undersigned authority in and for the
jurisdiction aforesaid, Mickey McCardle, the President of National Forms and
Systems Group, Inc., a Mississippi corporation, who by me first duly sworn
according to law stated on oath that he, as the act and deed of said
corporation, and after having been duly authorized so to do, acknowledged
receipt of the sum of $440.000 in consideration for execution of this document
and other valuable consideration, signed and delivered the above and foregoing
Release of Claims and Settlement Agreement on the set forth herein.




Sworn to and Subscribed before me on this the 6th day of May, 2005.






/s/ Gina McGraw                                         
Notary Public


My Commission Expires:  April 13, 2008


 


--------------------------------------------------------------------------------




STATE OF MISSISSIPPI
COUNTY OF HINDS


Personally appeared before me, the undersigned authority in and for the
aforesaid jurisdiction, Tim Ross, who, being fully duly sworn, signed, executed
and delivered the foregoing Release of Claims and Settlement Agreement on the
date set forth herein.


Sworn to and Subscribed before me on this the 4th day of May, 2005.




 
/s/ Dru E. Thomas                                    
Notary Public


My Commission Expires:  September 16, 2006
 

 
STATE OF MISSISSIPPI
COUNTY OF HINDS


Personally appeared before me, the undersigned authority in and for the
aforesaid jurisdiction, Todd Ross, who, being fully duly sworn, signed, executed
and delivered the foregoing Release of Claims and Settlement Agreement on the
date set forth herein.


Sworn to and Subscribed before me on this the 3rd day of May, 2005.






/s/ Dru E. Thomas                                   
Notary Public


My Commission Expires:  September 16, 2006


 


--------------------------------------------------------------------------------




STATE OF WEST VIRGINIA
COUNTY OF CABELL


Personally appeared before me, the undersigned authority in and for the
jurisdiction aforesaid, Marshall T. Reynolds, the Chairman of the Board and CEO
of Champion Industries, Inc., a West Virginia corporation, who by me first duly
sworn according to law stated on oath that he, as the act and deed of said
corporation, and after having been duly authorized so to do, signed and
delivered the above and foregoing Release of Claims and Settlement Agreement on
the date set forth herein.




Sworn to and Subscribed before me on this the 30th day of April, 2005




 
/s/ Walter Sansom                                       
Notary Public


My Commission Expires:  October 10, 2010


